Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In Fig. 5A, the output of the neural network model is a residual that is fed-back into the NNM or the LTP engine; the claims state that the residual also excites the Short-Term LP engine, but that signal is r^(n), not the e^(n).  Correction to the drawings is required. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter

Claims 1-39 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

What is old and well known in the art, is the traditional audio/voice coding/decoding techniques using LTP, STP, LPC, and residual excitation.  A representative piece of prior art, Chen (20020069052), teaches long term predictors – para 0028; and long term filters – para 0049; in a feedback loop, so as defined in para 14 – the quantized residual is defined as the excitation signal; applying residual gains – para 270-279; short term prediction filter is linear Chen (20020069052) does not explicitly teach the concept of using neural networks to process the derived speech/voice parameters; however, this general notion is not novel.  As an example, Raj et al (20030101051) teaches the use of neural networks to perform the residual selections-calculations, from the codec bitstream – para 0034-0035; Raj specifies the use of neural networks to operate on the cepstral features and log-spectral features derived from LPC parameters and residual signal from the bitstream – however, Raj, does not specify that the inputs to the neural network are the long term prediction, the linear prediction parameter of the audio signal, and an input of the reconstructed audio signal, as claimed.  Another example of using a neural network to recognized patterns in LPC, is found in Patil, “Multilayered Network for LPC Based Speech Recognition, IEEE Transactions on Consumer Electronics, Vol. 44, No. 2, MAY 1998; pp 435-438; pp 435, fig. 1, shows a neural classifier with inputs as LPC analysis, and Speech LPC coefficients; as well as, on pp437-438, specifies 3 input nodes with a single output node to transform the input pattern of the LPC to an ‘appropriate output pattern’, but does not specify the claimed input parameters of LTP, LP, and reconstructed audio signal, and the claimed output residual excitation for the LTP and STP filters. 
Further, LaDue (20060293045) teaches typical CELP based signal processing (para 0037, 0047) and more relevantly, as using neural networks in the GSM – para 0018; the neural network operates on the generated symbols – see para 0020, wherein the symbols are defined as the data represented transmitted, and as such, residual signals are part of the data – para 0047.  Aguilar (6691082) teaches a multi-layer neural network in speech coding – abstract (note older terminology of Multi-Layer Neural Network – MLNN).  Flanagan (5737485) teaches using neural networks for transforming cepstral coefficients.   

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the indication of allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the related prior art listed on the PTO-892 form, as well as the detailed discussion above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            03/24/2022